By the Court,
Rüggles, Ch. J.
The appeal having been made before the amount of the costs were ascertained, and the judgment roll filed, it was premature. Until the costs are taxed or settled it can not be known, in cases in which the proceedings are to be stayed, in what sum the sureties are to justify; and it is better that the practice should be the same where the proceedings are not stayed as where they are. The party desiring to appeal may by motion and order in the court in which the judgment is rendered, compel the other to perfect his judgment, if he delays to do so. The appeal must therefore be dismissed, but without costs.